DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, and 3-23 are pending in this office action.

Response to Amendment
This office action is in response to applicant’s communication filed on February 4th, 2021. The applicant’s remark and amendments to the claims were consider with the results that follow. 
In response to the last Office Action, claims 1, 5-6, 12, 16-17 have been amended. Claims 21-23 are added. As a result, claims 1, 3-23 are pending in this application. 

Response to Arguments
Applicant’s argument, see pg. 8-9, filed on February 4th, 2021, with respect to the rejections of independent claims 1, 12, and 17 as amended under 35 U.S.C 103, where the applicant asserts that Iwasa does not teach or suggest displaying search results according to relevance on whether the “…each of the plurality of content items includes a displayed text metadata entry with a corresponding sample text that is displayed when a reference to that content item is presented”.

Examiner respectfully disagrees. After further consideration, Iwasa teaches the claimed limitations as recited above. The claim limitation recites, “…each of the plurality of content items includes a displayed text metadata entry with a corresponding sample text that is displayed when a reference to that content item is presented”. Iwasa teaches each of the plurality of content items includes a displayed text metadata entry with a corresponding sample text that is displayed when a reference to that content item is presented(See Iwasa: [0048]; FIG. 10 illustrates an example search results interface displaying a list of results matching a user query. Interface 1000 may include a search query box 1003 in which a user's current query is displayed and modifiable. Interface 1000 may further include a list 1005 of search results ordered according to the methods and aspects described herein. For example, in response to the user's query of "RED OCTOBER," the interface 1000 may provide of list 1005 that includes results such as "HUNT FOR RED OCTOBER," "RED AS OCTOBER," "OCTOBER IN THE RED" and "MOVIE 245.") {Examiner interprets the “displayed the sample text as “RED OCTOBER” and the plurality of content items that includes a displayed text metadata entry with the corresponding sample text as the list of results that contain “RED” and “OCTOBER”}. 

As such, Iwasa teaches each of the plurality of content items includes a displayed text metadata entry with a corresponding sample text that is displayed when a reference to that content item is presented(See Iwasa: [0048]; FIG. 10 illustrates an example search results interface displaying a list of results matching a user query. Interface 1000 may include a search query box 1003 in which a user's current query is displayed and modifiable. Interface 1000 may further include a list 1005 of search results ordered according to the methods and aspects described herein. For example, in response to the user's query of "RED OCTOBER," the interface 1000 may provide of list 1005 that includes results such as "HUNT FOR RED OCTOBER," "RED AS OCTOBER," "OCTOBER IN THE RED" and "MOVIE 245.").

Applicant’s argument, see pg. 8-9, filed on February 4th, 2021, with respect to the rejections of independent claims 1, 12, and 17 as amended under 35 U.S.C 103, where the applicant asserts that Chung does not teach or suggest “ranking the plurality of content items based at least in part on a comparison of the plurality of displayed text metadata entries plurality of displayed text metadata entries corresponding displayed text metadata entry”. 

Examiner respectfully disagrees. After further consideration, Chung teaches the claimed limitations as recited above. Chung teaches ranking the plurality of content items based at least in part on a comparison of the plurality of displayed text metadata entries The instructions are also configured to, upon receiving 68 a query 14, evaluate the query 14 and present search results 36 in the following manner. Upon receiving 68 the query, the instructions are configured to identify 70 candidate content items 38 indexed in the content index 46 by, for respective tokens 52 of the query 14, at least an identifier portion of an identifier 42 matching the token 52…upon receiving the query 14, for respective candidate content items 38, calculate 72 a rank score 56 according to the identifier weights 44 of the identifiers 42 matching the tokens 52 of the query 14, and present 74 the candidate content items 38 sorted according to the rank scores 56), wherein

each of the plurality of displayed text metadata entries corresponding displayed text metadata entryThe embodiment 54 may then present the candidate content items 38 to the user 12, but may do so based on the rank scores 56, e.g., by sorting the candidate content items 38 in order of descending rank score 56, resulting in the candidate content items 38 having high predicted relevance presented before candidate content items 38 having low predicted relevance.


    PNG
    media_image1.png
    616
    430
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    639
    423
    media_image2.png
    Greyscale

{Examiner associates Fig. 4 as showing high relevance according to “Joe Smith” as visibly ranked higher than the other content items that do not have the term “Joe” and “Smith”}); 

As such, Chung ranking the plurality of content items based at least in part on a comparison of the plurality of displayed text metadata entries The instructions are also configured to, upon receiving 68 a query 14, evaluate the query 14 and present search results 36 in the following manner. Upon receiving 68 the query, the instructions are configured to identify 70 candidate content items 38 indexed in the content index 46 by, for respective tokens 52 of the query 14, at least an identifier portion of an identifier 42 matching the token 52…upon receiving the query 14, for respective candidate content items 38, calculate 72 a rank score 56 according to the identifier weights 44 of the identifiers 42 matching the tokens 52 of the query 14, and present 74 the candidate content items 38 sorted according to the rank scores 56), wherein

each of the plurality of displayed text metadata entries corresponding displayed text metadata entryThe embodiment 54 may then present the candidate content items 38 to the user 12, but may do so based on the rank scores 56, e.g., by sorting the candidate content items 38 in order of descending rank score 56, resulting in the candidate content items 38 having high predicted relevance presented before candidate content items 38 having low predicted relevance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2010/0235351 issued to Iwasa et al. (hereinafter as "Iwasa") in view of U.S Patent Application Publication 2012/0084291 issued to Chung et al. (hereinafter as “Chung”) .

	Regarding claim 1, Iwasa teaches a non-transitory machine-readable medium storing instructions which, when executed by one or more processors of a computing device (Iwasa: [0050]; The methods and features recited herein may further be implemented through any number of computer readable media that are able to store computer readable instructions. Examples of computer readable media that may be used include RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, DVD or other optical disk storage, magnetic cassettes, magnetic tape, magnetic storage and the like), 

cause the computing device to perform operations comprising: receiving, at a device, a search query for a search application that displays sample text as part of a search result (Iwasa: [0027]; In step 205, a set of content items may be received by the ranking module or system based on the user query. The user query may include words or phrases that are used to match one or more attributes of a content item (e.g., a title, names of people associated with the content item). [0048]; FIG. 10 illustrates an example search results interface displaying a list of results matching a user query. Interface 1000 may include a search query box 1003 in which a in response to the user's query of "RED OCTOBER," the interface 1000 may provide of list 1005 that includes results such as "HUNT FOR RED OCTOBER," "RED AS OCTOBER," "OCTOBER IN THE RED" and "MOVIE 245."); 

performing a search to identify a plurality of content items associated with metadata or content that includes at least a part of the search query (Iwasa:[0027]; In step 200, a ranking module or system may receive a user query for searching a database of content items. In step 205, a set of content items may be received by the ranking module or system based on the user query. The user query may include words or phrases that are used to match one or more attributes of a content item (e.g., a title, names of people associated with the content item). [0048]; FIG. 10 illustrates an example search results interface displaying a list of results matching a user query. Interface 1000 may include a search query box 1003 in which a user's current query is displayed and modifiable. Interface 1000 may further include a list 1005 of search results ordered according to the methods and aspects described herein. For example, in response to the user's query of "RED OCTOBER," the interface 1000 may provide of list 1005 that includes results such as "HUNT FOR RED OCTOBER," "RED AS OCTOBER," "OCTOBER IN THE RED" and "MOVIE 245."), wherein

 	each of the plurality of content items includes a displayed text metadata entry with a corresponding sample text that is displayed when a reference to that content item is presented(Iwasa: [0048]; FIG. 10 illustrates an example search results interface displaying a list of results matching a user query. Interface 1000 may include a search query box 1003 in which a user's current query is displayed and modifiable. Interface 1000 may further include a list 1005 of search results ordered according to the methods and aspects described herein. For example, in response to the user's query of "RED OCTOBER," the interface 1000 may provide of list 1005 that includes results such as "HUNT FOR RED OCTOBER," "RED AS OCTOBER," "OCTOBER IN THE RED" and "MOVIE 245.");

displaying, by the search application, at least some of the ranked plurality of content items as search results, wherein the displaying includes displaying the corresponding sample text and the reference for each of the ranked plurality of content items presented (Iwasa: [0048]; FIG. 10 illustrates an example search results interface displaying a list of results matching a user query. Interface 1000 may include a search query box 1003 in which a user's current query is displayed and modifiable. Interface 1000 may further include a list 1005 of search results ordered according to the methods and aspects described herein. For example, in response to the user's query of "RED OCTOBER," the interface 1000 may provide of list 1005 that includes results such as "HUNT FOR RED OCTOBER," "RED AS OCTOBER," "OCTOBER IN THE RED" and "MOVIE 245." Based on the various ranking mechanisms described, "RED AS OCTOBER" may be ranked behind "HUNT FOR RED OCTOBER" based, at least in part, on proximity. "MOVIE 245" may be ranked, but placed in the lowest relevance position because RED OCTOBER may match an actor's name, rather than a title  {Examiner correlates the “RED OCTOBER” as the sample text and each location for each search result as reference on where the content item is presented. NOTE: Iwasa discloses that the items are return in a category or bucket list as specify as disclose in Iwasa in [0027]. Iwasa discloses on [0027], “Accordingly, those content items having a specified level of match with the user query may be returned. In step 210, the returned set of content items may be categorized according to a hierarchical set of groups or buckets”}).  

	Iwasa does not explictly teaches ranking the plurality of content items based at least in part on a comparison of the plurality of displayed text metadata entries plurality of displayed text metadata entries corresponding displayed text metadata entry

However, Chung teaches ranking the plurality of content items based at least in part on a comparison of the plurality of displayed text metadata entries The instructions are also configured to, upon receiving 68 a query 14, evaluate the query 14 and present search results 36 in the following manner. Upon receiving 68 the query, the instructions are configured to identify 70 candidate content items 38 indexed in the content index 46 by, for respective tokens 52 of the query 14, at least an identifier portion of an identifier 42 matching the token 52…upon receiving the query 14, for respective candidate content items 38, calculate 72 a rank score 56 according to the identifier weights 44 of the identifiers 42 matching the tokens 52 of the query 14, and present 74 the candidate content items 38 sorted according to the rank scores 56), wherein

each of the plurality of displayed text metadata entries corresponding displayed text metadata entryThe embodiment 54 may then present the candidate content items 38 to the user 12, but may do so based on the rank scores 56, e.g., by sorting the candidate content items 38 in order of descending rank score 56, resulting in the candidate content items 38 having high predicted relevance presented before candidate content items 38 having low predicted relevance.


    PNG
    media_image1.png
    616
    430
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    639
    423
    media_image2.png
    Greyscale

{Examiner associates Fig. 4 as showing high relevance according to “Joe Smith” as visibly ranked higher than the other content items that do not have the term “Joe” and “Smith”}); 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Iwasa (teaches receiving a search query that display a sample text and ranking the content item on whether is part of the sample text) with the teachings of Chung (teaches displaying the content item where the content item containing the sample text is prioritized over the content item not containing the sample text). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving the results to provite better organization in displaying results when receiving the relevant results in matching towards the query (See Chung: [0036]). In addition, the references (Iwasa and Chung)  and Chung are directed to retrieving search results to match the sample input. 

	Regarding claim 12, Iwasa teaches a method, comprising: receiving, at a device, a search query for a search application that displays sample text as part of a search result (Iwasa: [0027]; In step 205, a set of content items may be received by the ranking module or system based on the user query. The user query may include words or phrases that are used to match one or more attributes of a content item (e.g., a title, names of people associated with the content item). [0048]; FIG. 10 illustrates an example search results interface displaying a list of results matching a user query. Interface 1000 may include a search query box 1003 in which a user's current query is displayed and modifiable. Interface 1000 may further include a list 1005 of search results ordered according to the methods and aspects described herein. For example, in response to the user's query of "RED OCTOBER," the interface 1000 may provide of list 1005 that includes results such as "HUNT FOR RED OCTOBER," "RED AS OCTOBER," "OCTOBER IN THE RED" and "MOVIE 245."); 

performing a search to identify a plurality of content items associated with a metadata or content entry that includes the search query (Iwasa:[0027]; In step 200, a ranking module or system may receive a user query for searching a database of content items. In step 205, a set of content items may be received by the ranking module or system based on the user query. The user query may include words or phrases that are used to match one or more attributes of a content item (e.g., a title, names of people associated with the content item). [0048]; FIG. 10 illustrates an example search results interface displaying a list of results matching a user query. Interface 1000 may include a search query box 1003 in which a user's current query is displayed and modifiable. Interface 1000 may further include a list 1005 of search results ordered according to the methods and aspects described herein. For example, in response to the user's query of "RED OCTOBER," the interface 1000 may provide of list 1005 that includes results such as "HUNT FOR RED OCTOBER," "RED AS OCTOBER," "OCTOBER IN THE RED" and "MOVIE 245."), wherein

 each of the plurality of content items includes a display text metadata entry with a corresponding sample text that is displayed when a reference to that content item is presented (Iwasa: [0048]; FIG. 10 illustrates an example search results interface displaying a list of results matching a user query. Interface 1000 may include a search query box 1003 in which a user's current query is displayed and modifiable. Interface 1000 may further include a list 1005 of search results ordered according to the methods and aspects described herein. For example, in response to the user's query of "RED OCTOBER," the interface 1000 may provide of list 1005 that includes results such as "HUNT FOR RED OCTOBER," "RED AS OCTOBER," "OCTOBER IN THE RED" and "MOVIE 245." {Examiner correlates the “RED OCTOBER” as the sample text and each location for each search result as reference on where the content item is presented. NOTE: Iwasa discloses that the items are return in a category or bucket list as specify as disclose in Iwasa in [0027]. Iwasa discloses on [0027], “Accordingly, those content items having a specified level of match with the user query may be returned. In step 210, the returned set of content items may be categorized according to a hierarchical set of groups or buckets”}); 

displaying, by the search application, at least some of the ranked plurality of content items as search results using the ranking,  FIG. 10 illustrates an example search results interface displaying a list of results matching a user query. Interface 1000 may include a search query box 1003 in which a user's current query is displayed and modifiable. Interface 1000 may further include a list 1005 of search results ordered according to the methods and aspects described herein. For example, in response to the user's query of "RED OCTOBER," the interface 1000 may provide of list 1005 that includes results such as "HUNT FOR RED OCTOBER," "RED AS OCTOBER," "OCTOBER IN THE RED" and "MOVIE 245." Based on the various ranking mechanisms described, "RED AS OCTOBER" may be ranked behind "HUNT FOR RED OCTOBER" based, at least in part, on proximity. "MOVIE 245" may be ranked, but placed in the lowest relevance position because RED OCTOBER may match an actor's name, rather than a title).  

Iwasa does not explicitly teach ranking the identified plurality of content items based on at least a comparison of plurality of displayed text metadata entries and search query, wherein  each of the plurality of displayed content items that include at least a corresponding displayed text metadata entry ranked higher than a displayed content item that does not include the search query as part of the corresponding displayed text metadata entry

However, Chung teaches ranking the identified plurality of content items based on at least a comparison of plurality of displayed text metadata entries and search query, wherein  each of the plurality of displayed content items that include at least a corresponding displayed text metadata entry ranked higher than a displayed content item that does not include the search query as part of the corresponding displayed text metadata entry (Chung: [0035]; The embodiment 54 may then present the candidate content items 38 to the user 12, but may do so based on the rank scores 56, e.g., by sorting the candidate content items 38 in order of descending rank score 56, resulting in the candidate content items 38 having high predicted relevance presented before candidate content items 38 having low predicted relevance.


    PNG
    media_image1.png
    616
    430
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    639
    423
    media_image2.png
    Greyscale

{Examiner associates Fig. 4 as showing high relevance according to “Joe Smith” as visibly ranked higher than the other content items that do not have the term “Joe” and “Smith”}); 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Iwasa (teaches receiving a search query that display a sample text and ranking the content item on whether is part of the sample text) with the teachings of Chung (teaches displaying the content item where the content item containing the sample text is prioritized over the content item not containing the sample text). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving the results to provite better organization in displaying results when receiving the relevant results in matching towards the query (See Chung: [0036]). In addition, the references (Iwasa and Chung)  and Chung are directed to retrieving search results to match the sample input. 

	Regarding claim 17, Iwasa teaches a device, comprising: a processor; and a memory coupled to the processor, the memory storing instructions, which when executed by the processor, cause the processor to perform operations comprising: receiving, at a device, a search query for a search application that displays sample text of a content item as part of a search result (Iwasa: [0027]; In step 205, a set of content items may be received by the ranking module or system based on the user query. The user query may include words or phrases that are used to match one or more attributes of a content item (e.g., a title, names of people associated with the content item). [0048]; FIG. 10 illustrates an example search results interface displaying a list of results matching a user query. Interface 1000 may include a search query box 1003 in which a user's current query is displayed and modifiable. Interface 1000 may further include a list 1005 of search results ordered according to the methods and aspects described herein. For example, in response to the user's query of "RED OCTOBER," the interface 1000 may provide of list 1005 that includes results such as "HUNT FOR RED OCTOBER," "RED AS OCTOBER," "OCTOBER IN THE RED" and "MOVIE 245.");

performing a search to identify a plurality of content items associated with metadata or content relevant to the search query, wherein each of the plurality of content items includes a displayed text metadata entry with a corresponding sample text that is displayed when a reference to that content item is presented (Iwasa: [0048]; FIG. 10 illustrates an example search results interface displaying a list of results matching a user query. Interface 1000 may include a search query box 1003 in which a user's current query is displayed and modifiable. Interface 1000 may further include a list 1005 of search results ordered according to the methods and aspects described herein. For example, in response to the user's query of "RED OCTOBER," the interface 1000 may provide of list 1005 that includes results such as "HUNT FOR RED OCTOBER," "RED AS OCTOBER," "OCTOBER IN THE RED" and "MOVIE 245." {Examiner correlates the “RED OCTOBER” as the sample text and each location for each search result as reference on where the content item is presented. NOTE: Iwasa discloses that the items are return in a category or bucket list as specify as disclose in Iwasa in [0027]. Iwasa discloses on [0027], “Accordingly, those content items having a specified level of match with the user query may be returned. In step 210, the returned set of content items may be categorized according to a hierarchical set of groups or buckets”}); and 

displaying, by the search application, at least some of the ranked plurality of content items as search results, wherein the displaying includes displaying the corresponding sample text and the reference for each of the ranked plurality of content items presented (Iwasa: [0048]; FIG. 10 illustrates an example search results interface displaying a list of results matching a user query. Interface 1000 may include a search query box 1003 in which a user's current query is displayed and modifiable. in response to the user's query of "RED OCTOBER," the interface 1000 may provide of list 1005 that includes results such as "HUNT FOR RED OCTOBER," "RED AS OCTOBER," "OCTOBER IN THE RED" and "MOVIE 245." Based on the various ranking mechanisms described, "RED AS OCTOBER" may be ranked behind "HUNT FOR RED OCTOBER" based, at least in part, on proximity. "MOVIE 245" may be ranked, but placed in the lowest relevance position because RED OCTOBER may match an actor's name, rather than a title  {Examiner correlates the “RED OCTOBER” as the sample text and each location for each search result as reference on where the content item is presented. NOTE: Iwasa discloses that the items are return in a category or bucket list as specify as disclose in Iwasa in [0027]. Iwasa discloses on [0027], “Accordingly, those content items having a specified level of match with the user query may be returned. In step 210, the returned set of content items may be categorized according to a hierarchical set of groups or buckets”}).  
Although, Iwasa teaches performing a search to identify a plurality of content items associated with metadata or content that includes at least a part of the search query to be display for ranking (See Iwasa [0048], “FIG. 10 illustrates an example search results interface displaying a list of results matching a user query. For example, in response to the user's query of "RED OCTOBER," the interface 1000 may provide of list 1005 that includes results such as "HUNT FOR RED OCTOBER," "RED AS OCTOBER," "OCTOBER IN THE RED" and "MOVIE 245." Based on the various ranking mechanisms described, "RED AS OCTOBER" may be ranked behind "HUNT FOR RED OCTOBER" based, at least in part, on proximity). Iwasa does not explicitly teach Ser. No. 15/616,875Page 5 of 10Dkt. No. 04860.P31941US1ranking the plurality of content items based at least in part on a comparison of the plurality of displayed text metadata entries and each of the plurality of displayed text metadata entriescorresponding displayed text metadata entry
	However, Chung teaches Ser. No. 15/616,875Page 5 of 10Dkt. No. 04860.P31941US1ranking the plurality of content items based at least in part on a comparison of the plurality of displayed text metadata entries and The instructions are also configured to, upon receiving 68 a query 14, evaluate the query 14 and present search results 36 in the following manner. Upon receiving 68 the query, the instructions are configured to identify 70 candidate content items 38 indexed in the content index 46 by, for respective tokens 52 of the query 14, at least an identifier portion of an identifier 42 matching the token 52…upon receiving the query 14, for respective candidate content items 38, calculate 72 a rank score 56 according to the identifier weights 44 of the identifiers 42 present 74 the candidate content items 38 sorted according to the rank scores 56), wherein

 	each of the plurality of displayed text metadata entriescorresponding displayed text metadata entryThe embodiment 54 may then present the candidate content items 38 to the user 12, but may do so based on the rank scores 56, e.g., by sorting the candidate content items 38 in order of descending rank score 56, resulting in the candidate content items 38 having high predicted relevance presented before candidate content items 38 having low predicted relevance.


    PNG
    media_image1.png
    616
    430
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    639
    423
    media_image2.png
    Greyscale

{Examiner associates Fig. 4 as showing high relevance according to “Joe Smith” as visibly ranked higher than the other content items that do not have the term “Joe” and “Smith”}); 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Iwasa (teaches receiving a search query that display a sample text and ranking the content item on whether is part of the sample text) with the teachings of Chung (teaches displaying the content item where the content item containing the sample text is prioritized over the content item not containing the sample text). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving the results to provite better organization in displaying results when receiving the relevant results in matching towards the query (See Chung: [0036]). In addition, the references (Iwasa and Chung)  and Chung are directed to retrieving search results to match the sample input. 

Claims 3-11, 13-16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S Patent Application Publication 2010/0235351 issued to Iwasa et al. (hereinafter as "Iwasa") in view of U.S Patent Application Publication 2012/0084291 issued to Chung et al. (hereinafter as " Chung ") in further view of U.S Patent Application Publication 2005/0289109 issued to Arrouye et al. (hereinafter as "Arrouye").
Regarding claim 3, Iwasa and Chung teaches claimed invention substantially as claimed, however the modification of Iwasa and Chung does not explicitly teach displaying the search results includes displaying the plurality of content items in categorized groups, and displaying, within each of the categorized groups, at least one of the plurality of content items that contain a portion of the search query as part of the sample text above another content item that does not contain a portion of the search query as part of the sample text.

	Arrouye teaches displaying the search results includes displaying the plurality of content items in categorized groups, and displaying, within each of the categorized groups, at least one of the plurality of content items that contain a portion of the search query as part of the sample text above another content item that does not contain a portion of the search query as part of the sample text(Arrouye:[0134]; The search results shown in FIG. 39 are similar to the search results shown in FIG. 38 in that within each category, there are only a limited number of documents shown in the window 3901. Thus, for example, in the “documents” category under the heading 3919, there are five files 3921 which are shown within the window 3901. A clickable button 3920 shows that there are a 145 more documents which were found by the search {Examiner correlates the search result containing the term “test” and some search results not containing “test” if even though user input word “test”. For example, see HTML section and then see section Document}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Iwasa (teaches receiving a search query that display a sample text and ranking the content item on whether is part of the sample text) with the teachings of Chung (teaches displaying the content item where the content item containing the sample text is prioritized over the content item not containing the sample text) to further include the teachings of Arrouye (teaches displaying the search results includes displaying the content items that contain the search query as part of the sample text above content items that do not contain the search query as part of the sample text, and wherein the one or more weights relate to whether portions of the search query are part of the sample text). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in better organization in displaying results by receiving relevant results (See Arrouye: [0093]). In addition, the references (Iwasa, Chung, and Arrouye) teach features , Chung, and Arrouye are directed to retrieving search results to match the sample input. 

	Regarding claim 4, Iwasa and Chung teaches claimed invention substantially as claimed, however the modification of Iwasa and Chung does not explicitly teach displaying the search results includes displaying the plurality of content items in categorized groups, and displaying the categorized groups that include one or more of the plurality of content items that contain a portion of the search query as part of the sample text above the categorized groups that do not include any content items that contain a portion of the search query as part of the sample text.

	Arrouye teaches displaying the search results includes displaying the plurality of content items in categorized groups, and displaying the categorized groups that include one or more of the plurality of content items that contain a portion of the search query as part of the sample text above the categorized groups that do not include any content items that contain a portion of the search query as part of the sample text (Arrouye:[0134]; The search results shown in FIG. 39 are similar to the search results shown in FIG. 38 in that within each category, there are only a limited number of documents shown in the window 3901. Thus, for example, in the “documents” category under the heading 3919, there are five files 3921 which are shown within the window 3901. A clickable button 3920 shows that there are a 145 Examiner correlates the search result containing the term “test” and some search results not containing “test” if even though user input word “test”. For example, see HTML section and then see section Document}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Iwasa (teaches receiving a search query that display a sample text and ranking the content item on whether is part of the sample text) with the teachings of Chung (teaches displaying the content item where the content item containing the sample text is prioritized over the content item not containing the sample text) to further include the teachings of Arrouye (teaches displaying the search results includes displaying the content items that contain the search query as part of the sample text above content items that do not contain the search query as part of the sample text, and wherein the one or more weights relate to whether portions of the search query are part of the sample text). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in better organization in displaying results by receiving relevant results (See Arrouye: [0093]). In addition, the references (Iwasa, Chung, and Arrouye) teach features that are directed to analogous art and they are directed to the same field of endeavor as Iwasa, Chung, and Arrouye are directed to retrieving search results to match the sample input. 

Regarding claim 5, Iwasa and Chung teaches claimed invention substantially as claimed, however the modification of Iwasa and Chung does not explicitly teach each of the plurality of displayed text metadata entries is associated with an indicator indicating whether the metadata is displayed as part of the sample text.

	Arrouye teaches each of the plurality of displayed text metadata entries is associated with an indicator indicating whether the metadata is displayed as part of the sample text (Arrouye:[0124]; For example, the user may display all of the hits within a particular group by selecting the indicator 1812 shown in FIG. 18A which results in the display of all of the images files within the window 1801 within the region 1818A. The window is scrollable, thereby allowing the user to scroll through all the images. The user can revert back to the listing of only five of the most relevant images by selecting the “show top 5” button 1832 shown in FIG. 18B).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Iwasa (teaches receiving a search query that display a sample text and ranking the content item on whether is part of the sample text) with the teachings of Chung (teaches displaying the content item where the content item containing the sample text is prioritized over the content item not containing the sample text) to further include the teachings of Arrouye (teaches displaying the search results includes displaying the content items that contain the search query as part of the sample text above content items that do not contain the , Chung, and Arrouye) teach features that are directed to analogous art and they are directed to the same field of endeavor as Iwasa, Chung, and Arrouye are directed to retrieving search results to match the sample input. 

	Regarding claim 6, Iwasa, Chung, and Arrouye teaches claimed invention substantially as claimed, and Arrouye further teaches the plurality of displayed text metadata entries includes a first metadata entry and a second metadata entry, wherein the indicator indicates that the first metadata entry is displayed as part of the sample text for a first content item, and wherein the indicator is dynamically updated in response to a determined value of the second metadata entry for the first content item (Arrouye:[0115]; One attribute of windows which display search results, according to at least certain embodiments of the present invention, is the ability for live updating, wherein the results in the search results window are dynamically updated as new documents are created or received by the system which is executing the search. While this search window is still displayed, the user may create or receive new files, such as word processing files or documents or email messages, some of which match the search query of the search window which is still open. This is shown in operation 2905 of FIG. 29. Then in operation 2907, the system updates automatically the search results in the search window dynamically as the new documents are created or received. Thus, as new documents which match the search query are created or received, then a representation of them appear within the search result window without having to close and reopen the window and without having to select a command to refresh the window).  
	Regarding claim 7, Iwasa, Chung, and Arrouye teaches claimed invention substantially as claimed, and Arrouye further teaches the indicator indicating whether the metadata is displayed as part of the sample text is updated based on a search history(Arrouye: [0115]; This is shown in operation 2905 of FIG. 29. Then in operation 2907, the system updates automatically the search results in the search window dynamically as the new documents are created or received. Thus, as new documents which match the search query are created or received, then a representation of them appear within the search result window without having to close and reopen the window and without having to select a command to refresh the window).
Regarding claim 8, Iwasa and Chung teaches claimed invention substantially as claimed, however the modification of Iwasa and Chung does not explicitly teach displaying the search results includes displaying each of the plurality of content items as a selectable item within a list, wherein the sample text is displayed as part of the selectable item
	Arrouye teaches displaying the search results includes displaying each of the plurality of content items as a selectable item within a list, wherein the sample text is displayed as part of the selectable item(Arrouye: [0106]; Currently, the list the text (“button”) has been entered into the text entry region 1306 and this has caused the system to respond with the search results shown in the display region 1302. The user has specified a search in every location by selecting “everywhere” button 1317. Further, the user has searched for any kind of document by selecting the “kind” option from the pull down menu 1315 and by selecting the “any” option in the pull down menu 1319).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Iwasa (teaches receiving a search query that display a sample text and ranking the content item on whether is part of the sample text) with the teachings of Chung (teaches displaying the content item where the content item containing the sample text is prioritized over the content item not containing the sample text) to further include the teachings of Arrouye (teaches displaying the search results includes displaying the content items that contain the search query as part of the sample text above content items that do not contain the search query as part of the sample text, and wherein the one or more weights relate to whether portions of the search query are part of the sample text). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in better organization in displaying results by receiving relevant results (See Arrouye: [0093]). In addition, the references (Iwasa, Chung, and Arrouye) teach features that are directed to analogous art and they are directed to the same field of endeavor as Iwasa, Chung, and Arrouye are directed to retrieving search results to match the sample input. 
Regarding claim 9, Iwasa and Chung teaches claimed invention substantially as claimed, however the modification of Iwasa and Chung does not explicitly teach the ranked plurality of content items displayed as the search results are updated as characters of the search query are received.
	Arrouye teaches the ranked plurality of content items displayed as the search results are updated as characters of the search query are received(Arrouye:[0133]; The results may appear as a user enters characters in the search entry field 3807 or after the user hits a return key or otherwise instructs the system to perform a search using the inputted text. The icon 3809 may be used to either start or stop a search. The items which are found in the search are ranked according to relevancy and/or recency. Techniques for ranking files that are found in a search according to recency and/or relevancy are known in the art. This ranking typically results in the determination of a most relevant file which is shown as the top hit file 3813 for a particular search).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Iwasa (teaches receiving a search query that display a sample text and ranking the content item on whether is part of the sample text) with the teachings of Chung (teaches displaying the content item where the content item containing the sample text is prioritized over the content item not containing the sample text) to further include the teachings of Arrouye (teaches displaying the search results includes displaying the content items that contain the search query as part of the sample text above content items that do not contain the , Chung, and Arrouye) teach features that are directed to analogous art and they are directed to the same field of endeavor as Iwasa, Chung, and Arrouye are directed to retrieving search results to match the sample input. 
Regarding claim 10, Iwasa and Chung teaches claimed invention substantially as claimed, however the modification of Iwasa and Chung does not explicitly teach content items comprise one or more of a document, email, message, media item, map location, calendar event, reminder, contact, folder, or application.
	Arrouye teaches content items comprise one or more of a document, email, message, media item, map location, calendar event, reminder, contact, folder, or application(Arrouye:[0129]; The system is, in operation 2005, performing a search through files, metadata for the files, emails within an email program, address book entries within an address book program, calendar entries within a calendar program, etc. The system then, in operation 2007, displays an abbreviated (e.g. incomplete) list of hits if there are more than a certain number of hits. An example of this abbreviated listing is shown in FIG. 15B. The listing may be sorted by relevance and segregated into groups such as categories or types of documents).
 (teaches receiving a search query that display a sample text and ranking the content item on whether is part of the sample text) with the teachings of Chung (teaches displaying the content item where the content item containing the sample text is prioritized over the content item not containing the sample text) to further include the teachings of Arrouye (teaches displaying the search results includes displaying the content items that contain the search query as part of the sample text above content items that do not contain the search query as part of the sample text, and wherein the one or more weights relate to whether portions of the search query are part of the sample text). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in better organization in displaying results by receiving relevant results (See Arrouye: [0093]). In addition, the references (Iwasa, Chung, and Arrouye) teach features that are directed to analogous art and they are directed to the same field of endeavor as Iwasa, Chung, and Arrouye are directed to retrieving search results to match the sample input. 
Regarding claim 11, Iwasa and Chung teaches claimed invention substantially as claimed, however the modification of Iwasa and Chung does not explicitly teach the sample text is a predefined number of characters of a body of an email.
Arrouye teaches the sample text is a predefined number of characters of a body of an email(Arrouye: [0138]; According to this aspect, a search menu option searching through the content as well as metadata of the files. In the example shown in FIG. 49, an address book program which controls the window 4901 has a menu option for searching based on the context. The context may be, as in the case of window 4901, some predetermined type of information in the currently opened window. Since the address book is currently showing address information for a person “Patrick Coffman,” the menu option 4909 allows the user to launch a search using the term “Patrick Coffman.” Thus, the context of the address book software application which controls window 4901 controls, in this exemplary embodiment, the particular search term which is passed through, in this case, a system wide search utility, causing the display of the search result window 4903 which is shown behind the window 4901).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Iwasa (teaches receiving a search query that display a sample text and ranking the content item on whether is part of the sample text) with the teachings of Chung (teaches displaying the content item where the content item containing the sample text is prioritized over the content item not containing the sample text) to further include the teachings of Arrouye (teaches displaying the search results includes displaying the content items that contain the search query as part of the sample text above content items that do not contain the search query as part of the sample text, and wherein the one or more weights relate to whether portions of the search query are part of the sample text). One of ordinary skill in , Chung, and Arrouye) teach features that are directed to analogous art and they are directed to the same field of endeavor as Iwasa, Chung, and Arrouye are directed to retrieving search results to match the sample input. 

	Regarding claim 13, Iwasa and Chung teaches claimed invention substantially as claimed, however the modification of Iwasa and Chung does not explicitly teach displaying the search results includes Ser. No. 15/616,875Page 4 of 10Dkt. No. 04860.P31941US1displaying the plurality of content items in categorized groups, and displaying, within each of the categorized groups, at least one of the plurality of content items that includes a portion of the search query as part of the sample text above another content item that does not include a portion of the search query as part of the sample text.

	Arrouye teaches displaying the search results includes Ser. No. 15/616,875Page 4 of 10Dkt. No. 04860.P31941US1displaying the plurality of content items in categorized groups, and displaying, within each of the categorized groups, at least one of the plurality of content items that includes a portion of the search query as part of the sample text above another content item that does not include a portion of the search query as part of the sample text (Arrouye:[0134]; The search results shown in FIG. 39 are similar to the search results shown in FIG. 38 in that within each category, there are only a limited number of documents shown in the window 3901. Thus, for example, in the “documents” category Examiner correlates the search result containing the term “test” and some search results not containing “test” if even though user input word “test”. For example, see HTML section and then see section Document}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Iwasa (teaches receiving a search query that display a sample text and ranking the content item on whether is part of the sample text) with the teachings of Chung (teaches displaying the content item where the content item containing the sample text is prioritized over the content item not containing the sample text) to further include the teachings of Arrouye (teaches displaying the search results includes displaying the content items that contain the search query as part of the sample text above content items that do not contain the search query as part of the sample text, and wherein the one or more weights relate to whether portions of the search query are part of the sample text). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in better organization in displaying results by receiving relevant results (See Arrouye: [0093]). In addition, the references (Iwasa, Chung, and Arrouye) teach features that are directed to analogous art and they are directed to the same field of endeavor as Iwasa, Chung, and Arrouye are directed to retrieving search results to match the sample input. 

	Regarding claim 14, Iwasa and Chung teaches claimed invention substantially as claimed, however the modification of Iwasa and Chung does not explicitly teach displaying the search results includes displaying the plurality of content items in categorized groups, and displaying the categorized groups that include one or more of the plurality of content items that include a portion of the search query as part of the sample text above the categorized groups that do not include any content items that include a portion of the search query as part of the sample text.

	Arrouye teaches displaying the search results includes displaying the plurality of content items in categorized groups, and displaying the categorized groups that include one or more of the plurality of content items that include a portion of the search query as part of the sample text above the categorized groups that do not include any content items that include a portion of the search query as part of the sample text (Arrouye:[0134]; The search results shown in FIG. 39 are similar to the search results shown in FIG. 38 in that within each category, there are only a limited number of documents shown in the window 3901. Thus, for example, in the “documents” category under the heading 3919, there are five files 3921 which are shown within the window 3901. A clickable button 3920 shows that there are a 145 more documents which were found by the search {Examiner correlates the search result containing the term “test” and some search results not containing “test” if even though user input word “test”. For example, see HTML section and then see section Document}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Iwasa (teaches receiving a search query that display a sample text and ranking the content item on whether is part of the sample text) with the teachings of Chung (teaches displaying the content item where the content item containing the sample text is prioritized over the content item not containing the sample text) to further include the teachings of Arrouye (teaches displaying the search results includes displaying the content items that contain the search query as part of the sample text above content items that do not contain the search query as part of the sample text, and wherein the one or more weights relate to whether portions of the search query are part of the sample text). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in better organization in displaying results by receiving relevant results (See Arrouye: [0093]). In addition, the references (Iwasa, Chung, and Arrouye) teach features that are directed to analogous art and they are directed to the same field of endeavor as Iwasa, Chung, and Arrouye are directed to retrieving search results to match the sample input. 

	Regarding claim 15, Iwasa and Chung teaches claimed invention substantially as claimed, however the modification of Iwasa and Chung does not explicitly teach displaying the search results includes displaying each of the plurality of content items as a selectable item within a list, wherein the sample text is displayed as part of the selectable item.

	Arrouye teaches displaying the search results includes displaying each of the plurality of content items as a selectable item within a list, wherein the sample text is displayed as part of the selectable item (Arrouye: [0106]; Currently, the list view button 1316 has been selected, causing the display of the search results in a list view manner within the display region 1302. It can be seen that the text (“button”) has been entered into the text entry region 1306 and this has caused the system to respond with the search results shown in the display region 1302. The user has specified a search in every location by selecting “everywhere” button 1317. Further, the user has searched for any kind of document by selecting the “kind” option from the pull down menu 1315 and by selecting the “any” option in the pull down menu 1319).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Iwasa (teaches receiving a search query that display a sample text and ranking the content item on whether is part of the sample text) with the teachings of Chung (teaches displaying the content item where the content item containing the sample text is prioritized over the content item not containing the sample text) to further include the teachings of Arrouye (teaches displaying the search results includes displaying the content items that contain the search query as part of the sample text above content items that do not contain the search query as part of the sample text, and wherein the one or more weights relate to whether portions of the search query are part of the sample text). One of ordinary skill in the art would have been motivated to make such a combination of providing better , Chung, and Arrouye) teach features that are directed to analogous art and they are directed to the same field of endeavor as Iwasa, Chung, and Arrouye are directed to retrieving search results to match the sample input. 

	Regarding claim 16, Iwasa and Chung teaches claimed invention substantially as claimed, however the modification of Iwasa and Chung does not explicitly teach each of the plurality of displayed text metadata entries is associated with an indicator indicating whether the metadata is displayed as part of the sample text.

	Arrouye teaches each of the plurality of displayed text metadata entries is associated with an indicator indicating whether the metadata is displayed as part of the sample text (Arrouye:[0124]; For example, the user may display all of the hits within a particular group by selecting the indicator 1812 shown in FIG. 18A which results in the display of all of the images files within the window 1801 within the region 1818A. The window is scrollable, thereby allowing the user to scroll through all the images. The user can revert back to the listing of only five of the most relevant images by selecting the “show top 5” button 1832 shown in FIG. 18B).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Iwasa (teaches receiving a search query , Chung, and Arrouye) teach features that are directed to analogous art and they are directed to the same field of endeavor as Iwasa, Chung, and Arrouye are directed to retrieving search results to match the sample input. 

	Regarding claim 18, Iwasa and Chung teaches claimed invention substantially as claimed, however the modification of Iwasa and Chung does not explicitly teach displaying the ranked content items includes displaying the plurality of content items in categorized groups, and displaying, within each of the categorized groups, at least one of the plurality of content items that include a portion of the search query as part of the sample text above another content item that does not include a portion of the search query as part of the sample text.

	Arrouye teaches displaying the ranked content items includes displaying the plurality of content items in categorized groups, and displaying, within each of the categorized groups, at least one of the plurality of content items that include a portion of the search query as part of the sample text above another content item that does not include a portion of the search query as part of the sample text (Arrouye:[0134]; The search results shown in FIG. 39 are similar to the search results shown in FIG. 38 in that within each category, there are only a limited number of documents shown in the window 3901. Thus, for example, in the “documents” category under the heading 3919, there are five files 3921 which are shown within the window 3901. A clickable button 3920 shows that there are a 145 more documents which were found by the search {Examiner correlates the search result containing the term “test” and some search results not containing “test” if even though user input word “test”. For example, see HTML section and then see section Document}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Iwasa (teaches receiving a search query that display a sample text and ranking the content item on whether is part of the sample text) with the teachings of Chung (teaches displaying the content item where the content item containing the sample text is prioritized over the content item not containing the sample text) to further include the teachings of Arrouye (teaches displaying the search results includes displaying the content items that contain the search query as part of the sample text above content items that do not contain the , Chung, and Arrouye) teach features that are directed to analogous art and they are directed to the same field of endeavor as Iwasa, Chung, and Arrouye are directed to retrieving search results to match the sample input. 

	Regarding claim 19, Iwasa and Chung teaches claimed invention substantially as claimed, however the modification of Iwasa and Chung does not explicitly teach displaying the ranked content items includes displaying the plurality of content items in categorized groups, and displaying the categorized groups that include one or more of the plurality of content items that include a portion of the search query as part of the sample text above the categorized groups that do not include any content items that include a portion of the search query as part of the sample text.

	Arrouye teaches displaying the ranked content items includes displaying the plurality of content items in categorized groups, and displaying the categorized groups that include one or more of the plurality of content items that include a portion of the search query as part of the sample text above the categorized groups that do not include any content items that include a portion of the search query as part of the sample text (Arrouye:[0134]; The search results shown in FIG. 39 are similar to the search results shown in FIG. 38 in that within each category, there are only a limited number of documents shown in the window 3901. Thus, for example, in the “documents” category under the heading 3919, there are five files 3921 which are shown within the window 3901. A clickable button 3920 shows that there are a 145 more documents which were found by the search {Examiner correlates the search result containing the term “test” and some search results not containing “test” if even though user input word “test”. For example, see HTML section and then see section Document).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Iwasa (teaches receiving a search query that display a sample text and ranking the content item on whether is part of the sample text) with the teachings of Chung (teaches displaying the content item where the content item containing the sample text is prioritized over the content item not containing the sample text) to further include the teachings of Arrouye (teaches displaying the search results includes displaying the content items that contain the search query as part of the sample text above content items that do not contain the search query as part of the sample text, and wherein the one or more weights relate to whether portions of the search query are part of the sample text). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in better organization in displaying results by receiving relevant results (See Arrouye: [0093]). In addition, the references (Iwasa, Chung, and Arrouye) teach features , Chung, and Arrouye are directed to retrieving search results to match the sample input. 

Regarding claim 20, Iwasa and Chung teaches claimed invention substantially as claimed, however the modification of Iwasa and Chung does not explicitly teach displaying the search results includes displaying each of the plurality of content items as a selectable item within a list, wherein the sample text is displayed as part of the selectable item.

	Arrouye teaches displaying the search results includes displaying each of the plurality of content items as a selectable item within a list, wherein the sample text is displayed as part of the selectable item (Arrouye: [0106]; Currently, the list view button 1316 has been selected, causing the display of the search results in a list view manner within the display region 1302. It can be seen that the text (“button”) has been entered into the text entry region 1306 and this has caused the system to respond with the search results shown in the display region 1302. The user has specified a search in every location by selecting “everywhere” button 1317. Further, the user has searched for any kind of document by selecting the “kind” option from the pull down menu 1315 and by selecting the “any” option in the pull down menu 1319).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Iwasa (teaches receiving a search query , Chung, and Arrouye) teach features that are directed to analogous art and they are directed to the same field of endeavor as Iwasa, Chung, and Arrouye are directed to retrieving search results to match the sample input. 

	Regarding claim 21, Iwasa and Chung teaches claimed invention substantially as claimed, however the modification of Iwasa and Chung does not explicitly teach displaying the search results includes displaying the plurality of content items in categorized groups, and displaying, within each of the categorized groups, at least one of the plurality of content items that includes at least a corresponding displayed text metadata entry above another content item that does not include the search query as part of the corresponding displayed text metadata entry.

	Arrouye teaches displaying the search results includes displaying the plurality of content items in categorized groups, and displaying, within each of the categorized groups, at least one of the plurality of content items that includes at least a corresponding displayed text metadata entry above another content item that does not include the search query as part of the corresponding displayed text metadata entry (Arrouye:[0134]; The search results shown in FIG. 39 are similar to the search results shown in FIG. 38 in that within each category, there are only a limited number of documents shown in the window 3901. Thus, for example, in the “documents” category under the heading 3919, there are five files 3921 which are shown within the window 3901. A clickable button 3920 shows that there are a 145 more documents which were found by the search {Examiner correlates the search result containing the term “test” and some search results not containing “test” if even though user input word “test”. For example, see HTML section and then see section Document).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Iwasa (teaches receiving a search query that display a sample text and ranking the content item on whether is part of the sample text) with the teachings of Chung (teaches displaying the content item where the content item containing the sample text is prioritized over the content item not containing the sample text) to further include the teachings of Arrouye (teaches displaying the search results includes displaying the content items that contain the , Chung, and Arrouye) teach features that are directed to analogous art and they are directed to the same field of endeavor as Iwasa, Chung, and Arrouye are directed to retrieving search results to match the sample input. 

	Regarding claim 22, Iwasa and Chung teaches claimed invention substantially as claimed, however the modification of Iwasa and Chung does not explicitly teach displaying the search results includes displaying the plurality of content items in categorized groups, and displaying the categorized groups that include one or more of the plurality of content items that includes at least a corresponding displayed text metadata entry above the categorized groups that do not include any content items that does not include the search query as part of the corresponding displayed text metadata entry.

	Arrouye teaches displaying the search results includes displaying the plurality of content items in categorized groups, and displaying the categorized groups that include one or more of the plurality of content items that includes at least a corresponding displayed text metadata entry above the categorized groups that do not include any content items that does not include the search query as part of the corresponding displayed text metadata entry (Arrouye:[0134]; The search results shown in FIG. 39 are similar to the search results shown in FIG. 38 in that within each category, there are only a limited number of documents shown in the window 3901. Thus, for example, in the “documents” category under the heading 3919, there are five files 3921 which are shown within the window 3901. A clickable button 3920 shows that there are a 145 more documents which were found by the search {Examiner correlates the search result containing the term “test” and some search results not containing “test” if even though user input word “test”. For example, see HTML section and then see section Document).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Iwasa (teaches receiving a search query that display a sample text and ranking the content item on whether is part of the sample text) with the teachings of Chung (teaches displaying the content item where the content item containing the sample text is prioritized over the content item not containing the sample text) to further include the teachings of Arrouye (teaches displaying the search results includes displaying the content items that contain the search query as part of the sample text above content items that do not contain the search query as part of the sample text, and wherein the one or more weights relate to whether portions of the search query are part of the sample text). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in better organization in displaying results by receiving relevant results (See , Chung, and Arrouye) teach features that are directed to analogous art and they are directed to the same field of endeavor as Iwasa, Chung, and Arrouye are directed to retrieving search results to match the sample input. 

	Regarding claim 23, Iwasa and Chung teaches claimed invention substantially as claimed, however the modification of Iwasa and Chung does not explicitly teach the displayed text metadata entry is dynamically updated.

	Arrouye teaches the displayed text metadata entry is dynamically updated (Arrouye: [0115]; One attribute of windows which display search results, according to at least certain embodiments of the present invention, is the ability for live updating, wherein the results in the search results window are dynamically updated as new documents are created or received by the system which is executing the search).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Iwasa (teaches receiving a search query that display a sample text and ranking the content item on whether is part of the sample text) with the teachings of Chung (teaches displaying the content item where the content item containing the sample text is prioritized over the content item not containing the sample text) to further include the teachings of Arrouye (teaches displaying the search results includes displaying the content items that contain the search query as part of the sample text above content items that do not contain the , Chung, and Arrouye) teach features that are directed to analogous art and they are directed to the same field of endeavor as Iwasa, Chung, and Arrouye are directed to retrieving search results to match the sample input. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2014/0143268 issued to Finkelstein et al. (hereinafter as “Finkelstein”) teaches processing a partial database query and provide a potential suggestion to the query given based on the partial query input and providing a display sample text. 
U.S Patent 10,496,649 issued to Das et al. (hereinafter as “Das”) teaches query suggestion to a user based on past queries submitted by the user and providing candidate query suggestion in response to the current query and rank the candidate query based on similarity measure.
U.S Patent Application Publication 2017/0024424 issued to Saad Almohizea (hereinafter as “Almohizea”) teaches provides auto-complete .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
2/25/2022
/ANDREW N HO/Examiner
Art Unit 2162      


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162